                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO


  UNITED STATES OF AMERICA,

                Plaintiff

                  v.                                    CRIMINAL NO.: 17-084 (DRD)

  JOSE IGNACIO TORRES-NAZARIO,

             Defendant.




                                FINAL ORDER OF FORFEITURE

       WHEREAS, on January 19, 2018, defendant José Ignacio Torres-Nazario was sentenced;

and

       WHEREAS, as part of his sentence, he forfeit to the United States his interest in one

revolver, 0.38 caliber, serial number obliterated, six rounds of 0.38 caliber ammunition and one

round of 0.40 caliber ammunition; and

       WHEREAS, on June 28, 2018, the Court entered a Preliminary Order of Forfeiture against

defendant José Ignacio Torres-Nazario forfeiting all his rights, titles, and interest in the property;

and

       WHEREAS, the United States made a sufficient showing of the forfeitability of the

property; and

       WHEREAS, the United States has complied with the due process posting notice on an

official government internet site (www.forfeiture.gov) in accordance with Title 21, United States

Code, Section 853(n), on July 24, 2018, as required by law; and

                                                  1
Criminal No. 17-084 (DRD)




       WHEREAS, process was served as to defendant José Ignacio Torres-Nazario through

Certified Mail and through his attorneys Eric A. Vos and Sulay Rios-Fuente; and

       WHEREAS, by virtue of the plea agreement and criminal judgment, the United States is

now entitled to possession of the property, free and clear, pursuant to Title 18, United States Code,

Section 924(d); Title 28, United States Code, Section 2461(c) and Rule 32.2 of the Federal Rules

of Criminal Procedure; and

       WHEREAS, any claims as to the property submitted at this time would be time barred,

       ACCORDINGLY, IT IS ORDERED,

       That defendant José Ignacio Torres-Nazario shall forfeit the property to the United States,

pursuant to Title 18, United States Code, Section 924(d); Title 28, United States Code, Section

2461(c) and Rule 32.2 of the Federal Rules of Criminal Procedure, and no rights, titles, or interests

to the property shall exist in any other party; and

       IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order; and

       IT IS FURTHER ORDERED that, pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal Procedure, this Final Order of Forfeiture is final as to defendant José Ignacio Torres-

Nazario; and

       IT IS FURTHER ORDERED that the property shall be forfeited and disposed of according

to law by the United States Immigration and Customs Enforcement-Homeland Security

Investigations (“ICE-HSI”).




                                                  2
Criminal No. 17-084 (DRD)


       The Clerk is directed to send copies of this Final Order of Forfeiture to Assistant U.S.

Attorney, David T. Henek, Torre Chardón, Suite 1201, 350 Carlos Chardón Street, Hato Rey,

Puerto Rico 00918, and ICE-HSI.

       IT IS SO ORDERED.

       San Juan, Puerto Rico, this 24th day of October, 2018.



                                             s/ Daniel R. Dominguez
                                            _______________________________
                                            DANIEL R. DOMINGUEZ
                                            UNITED STATES DISTRICT JUDGE




                                               3
